        Case 3:20-cv-01991-HZ        Document 13-7       Filed 01/15/21      Page 1 of 1




                                   CERTIFICATE OF SERVICE

       I certify that on January 15, 2021, I filed the Defendant’s Motion to Dismiss using the Court’s

ECF system, which will notify and provide a copy to all counsel of record.



DATED: January 15, 2021                      /s/Frederic B. Jennings
                                             Frederic B. Jennings (FJ7723) (pro hac vice)
                                             fjennings@law.fordham.edu
                                             44 Court Street, Suite 1217
                                             Brooklyn, New York 11201
                                             Phone: 978.944.2753

                                             Attorney for Defendant Enby LLC
